PER CURIAM.
Defendant James Monroe Granger, Jr. was charged by grand jury indictment with murder in violation of La.R.S. 14:30. He was alleged to have shot and killed one Darryl Summers at the Red Lion Tavern in Plammond, Louisiana, on February 27, 1973. The trial was held on December 3 and 4, 1973, with the jury returning a responsive verdict of guilty of manslaughter. Defendant was thereafter sentenced to serve twenty-one (21) years at hard labor. Relying on two assignments of error,1 he now appeals his conviction and sentence.
By assignment of error number one, defendant argues that certain remarks made by the assistant district attorney during his opening statement and closing and rebuttal arguments were unduly prejudicial to defendant. By assignment of error number two, defendant contends that the trial court erred in overruling an objection (on the grounds of relevancy) posed after the prosecutor had elicited from a defense witness on cross-examination several responses with respect to her marital status, the last response, prior to the single belated objection, being that she had divorced her second husband on a given date.
Wc have studied these alleged errors, as well as the record and transcript presented *637in connection therewith, and conclude that the assignments of error lack merit. With respect to assignment of error number one, we additionally note that no objection was entered by defense counsel at the time the remarks were made. La.C.Cr.P. art. 841. Furthermore, we find no errors which are discoverable by a mere inspection of the pleadings and proceedings. La.C.Cr.P. art. 920.
Accordingly the conviction and sentence are affirmed.

. There appear in the record five perfected bills of exception and two, subsequently filed, assignments of error. The substance of only one of the five bills coincides with one of the assignments. As four of the bills of exception were neither briefed nor argued before this Court, they will not be considered on appeal. State v. Edwards, 261 La. 1014, 261 So.2d 649 (1972).